Citation Nr: 9924283	
Decision Date: 08/26/99    Archive Date: 08/27/99

DOCKET NO.  97-32 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for labyrinthitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1946 to 
November 1949, from June 1955 to June 1974, from June 1977 to 
September 1977 and from May 1979 to September 1979.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1996 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO).  In that decision the RO denied 
service connection for labyrinthitis.


REMAND

The veteran contends that his labyrinthitis started while in 
active service.  He contends that his chronic vertigo became 
apparent in 1977, after his 1974 retirement and before his 
two recalls to active duty in 1977 and 1979.  

In August 1977 acute labyrinthitis, resolving, was diagnosed 
at the Dewitt Army Hospital ENT Clinic.  The examiner noted 
that the symptoms continued to abate, and were almost gone.  
The examiner did not see any reason to launch further 
examinations.  There was no evidence of otitis media and the 
ear examination was within normal limits, nystagmus.  

Labyrinthine dysfunction was diagnosed in October 1978.  The 
veteran reported experiencing tinnitus and unsteady feelings.  
Both eardrums were retracted.  Upon examination the right ear 
tympanic membrane was found to be within normal limits.  
There was serous otitis media in the left ear.  

The veteran was seen at the ENT Clinic in February 1979 for 
follow-up for dizziness.  He had recurrent depressed 
labyrinthitis function greater in the left.  
Electronystagmogram results showed depressed labyrinthine in 
the left ear.  The assessment was probable old labyrinthitis, 
stable.  

At the VA examination, dated June 1998, the impression was 
chronic imbalance problems questionable etiology.  There was 
no vertigo at that point.  

The June 1998 VA examination report physical examination 
results are illegible.  

The hearing officer has entered a specific determination that 
the veteran is credible.  It was noted that it was determined 
that the disorder was due to an event that occurred prior to 
service.  Specifically, it was noted that the evidence 
"tends" to show....  That is the incorrect standard of proof.  
The standard is clear and unmistakable, not evidence that 
"tends" to establish.

The statement that there is no basis to grant service 
connection because the occlusion occurred during a period 
when the veteran was not on active duty fails to address the 
concept of aggravation and constitutes an error in law.

The case is remanded for the following:

1.  The RO should obtain a legible 
version of the June 1998 VA medical 
report.

2.  The RO should address the issue of 
service connection and prepare a decision 
that complies with decisions of the 
Court.  We assume that the RO has 
determined that the disorder preexisted 
service.  Specifically, the RO must 
establish that the disorder clearly and 
unmistakably preexisted service (rather 
that the evidence tends to establish).  
If it is determined that the disorder 
preexisted service, the RO must determine 
whether there was aggravation.  The 
decision should reference the service 
medical records, including the June 1977 
examination noting the veteran's report 
of dizziness since March 1977.  

3.  The veteran is placed on notice that 
he has a duty to submit evidence of a 
well-grounded claim for service 
connection.  He is at liberty and is 
encouraged to submit competent evidence 
of either incurrence or aggravation of 
the disorder during service.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran is free to submit 
additional evidence and argument.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


